UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6388


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD KENNETH GALLOWAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:05-cr-00251-MR-DLH-1; 1:12-cv-00256-MR)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Kenneth Galloway, Appellant Pro Se. Donald David Gast,
Amy Elizabeth Ray, Assistant United States Attorneys, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Kenneth Galloway seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.          28 U.S.C. § 2253(c)(1)(B)

(2012).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2) (2012).        When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).              When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that

the    motion    states   a    debatable    claim    of    the   denial   of    a

constitutional right.         Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Galloway has not made the requisite showing.              Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with      oral     argument       because     the      facts      and     legal




                                       2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3